internal_revenue_service number release date index number ------------------------------------------------- ----- ---------------------------------------- ------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-110986-12 date september legend x ------------------------------------------ ------------------------------- state ------------- lease ------------------------------------------- lessee ------------------------ location1 ------------------ location2 -------------------- a b c d e -- -- -- --------------- -- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting plr-110986-12 a ruling under sec_7704 of the internal_revenue_code_of_1986 as amended code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x is in the process of negotiating a lease of an offshore platform and related machinery and equipment installed on the platform the facility to an unrelated party lessee the facility will consist of an offshore oil_and_gas platform and related machinery and equipment installed on the platform located in deep water offshore location1 in location2 the platform will consist of three sections that will be designed and constructed to be permanently connected and operate as a single structure i a vertical hull ii a topside section attached to the hull consisting of a working decks and iii a mooring system to permanently attach the facility to the seabed the platform the three sections of the platform are designed and will be constructed to be permanently connected and operated as a single structure neither the three sections of the platform nor the machinery and equipment required for the maintenance and operation of the platform will extract crude from the undersea wells separate the oil_and_gas from the crude or condition the oil_and_gas for export into the oil_and_gas pipelines under the lease machinery and equipment installed on the platform will be used by the lessee to i remotely extract crude produced by the lessee from existing or future undersea oil_and_gas wells located on a specified oil_and_gas lease owned by the lessee ii separate oil_and_gas from the crude and iii condition such oil_and_gas for export in undersea oil_and_gas gathering pipelines extraction separation and condition machinery in addition certain machinery and equipment that will be installed on the platform will support both the extraction separation and conditioning equipment and machinery and machinery and equipment required to support the operation and maintenance of the platform support machinery extraction separation and condition machinery together with support machinery the machinery in addition motor control equipment will control the machinery separate agreements will cover the transportation of oil_and_gas from the facility to on-shore pipeline systems the platform is intended to remain in operation at the selected location indefinitely and no similar off-shore platform has ever been removed it is estimated that a relocation of the platform could take b to c months at a cost of approximately dollar_figured the lease will have an initial e year exclusive use period exclusive use period during which lessee will make fixed monthly payments to x in addition to monthly fees based on quantities of oil_and_gas separated from the crude from the lessee’s wells that are exported in the oil_and_gas gathering pipelines the monthly costs of operating and maintaining the facility during the exclusive use period will be allocated percent to plr-110986-12 the lessee after the exclusive use period the lessee will have the right to use specified amounts of the production handling capacity of the facility the lessee will pay monthly fees based on the quantities of oil_and_gas separated from the crude from the lessee’s wells that are exported from the facility in the oil_and_gas gathering pipelines the lessee will have the right to elect to reserve additional production handling capacity in specified increments and pay a fixed monthly fee based on the additional production handling capacity it has reserved regardless of whether it uses such additional capacity after the exclusive use period x will be allowed to enter into additional leases with other producers for_the_use_of any production handling capacity of the facility that the lessee does not have a right to use the monthly costs of operating and maintaining the facility after the exclusive use period will be allocated among the producers x represents that the lease constitutes a true lease for federal_income_tax purposes under an operating_agreement operating_agreement with the lessee the lessee will be the operator of the facility with the exclusive right and obligation to operate and maintain the facility using its own personnel for the exclusive use period x and lessee may extend the operating_agreement beyond the exclusive use period by mutual agreement during the exclusive use period x will have one or two employees on board the facility only to monitor the lessee’s operation and maintenance of the facility these employees ensure that lessee is operating and maintaining the facility as required by the lease these employees will not perform any services for the benefit or convenience of the lessee x requests a ruling that income derived from leasing the facility will constitute rents_from_real_property under sec_856 and therefore constitutes qualifying_income under sec_7704 qualifying_income law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year plr-110986-12 beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income derived from real_property rents sec_7704 provides that the term real_property_rent means amounts which would qualify as rent from real_property under sec_856 if a sec_856 was applied without regard to sec_856 relating to independent_contractor requirements and b stock owned directly or indirectly by or for a partner would not be considered as owned under sec_318 by the partnership unle sec_5 percent or more by value of the interests in such partnership are owned directly or indirectly by or for such partner real_property sec_1_856-3 provides that for purposes of the income_tax regulations regulations under part ii subchapter_m chapter of the code real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under the regulations real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law revrul_71_220 1971_1_cb_210 considers a reit that develops a mobile home community on land that it had purchased the community is situated in a planned site that has a country club marina parks churches and schools when units are delivered they are set on foundations consisting of pre-engineered blocks the wheels and axles are removed from the units and the units are affixed to the ground by six or more steel straps each unit has a carport or screened porch attached to it in addition each unit is connected to water sewer gas electric and telephone facilities rev_rul plr-110986-12 concludes that the mobile homes are real_property within the meaning of sec_856 and sec_1_856-3 revrul_75_424 1975_2_cb_269 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a shopping center and its total energy system is an obligation secured_by real_property a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related similar to the properties or structural_components described in revrul_71_220 revrul_75_424 and revrul_73_425 that qualify as real_property for purposes of sec_856 the platform and the structural_components described above are inherently plr-110986-12 permanent structures although the platform and structures help to facilitate the oil_and_gas extraction and refinery business of the lessee the platform and structural_components themselves are not assets accessory to the operation of a business like the examples set forth in sec_1_856-3 however the machinery installed on the platform is an asset accessory to the operation of a business for purposes of sec_1_856-3 and therefore does not qualify as real_property for purposes of sec_856 rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease the flush language of sec_856 provides that for purposes of sec_856 with respect to each lease of real_property_rent attributable to personal_property for the taxable_year is that amount which bears the same ratio to total rent for the taxable_year as the average of the fair market values of the personal_property at the beginning and at the end of the taxable_year bears to the average of the aggregate fair market values of both the real_property and the personal_property at the beginning and at the end of such taxable_year sec_1_856-4 provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property also includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself plr-110986-12 sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments under the lease attributable to the leasing of the facility are payments for the right to use space on the facility the lease grants lessee the right to use the facility for a specified period of time in exchange for a fee these payments are similar to rent payments that would be required under a lease therefore the payments under the lease attributable to the facility qualify as rents_from_real_property under sec_856 to the extent they are attributable to the leasing of real_property as discussed below during the lease x’s personnel on board the facility will only monitor lessee’s operation and maintenance of the facility and will not provide any services to the lessee x will not receive any amounts for services rendered primarily for the plr-110986-12 convenience of lessee or for the management or operation of the facility such activities will be for the benefit of x rather than for the convenience or benefit of lessee the limited activities in which x is involved are not services rendered for the convenience of a lessee under sec_1_512_b_-1 trustees or directors of x also may perform fiduciary functions as provided in sec_1_856-4 therefore x's activities with respect to the facility will not cause amounts received under leases of the facility to be treated as other than rents_from_real_property under sec_856 conclusion based solely on the information submitted and representations made we conclude that income earned attributable to the lease qualifies as rents_from_real_property under sec_856 so long as rent attributable to the leasing of the machinery as personal_property which is leased under or in connection with the lease does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease for this purpose with respect to the lease rent attributable to personal_property for the taxable_year is that amount which bears the same ratio to total rent for the taxable_year as the average of the fair market values of the personal_property at the beginning and at the end of the taxable_year bears to the average of the aggregate fair market values of both the real_property and the personal_property at the beginning and at the end of such taxable_year also based on the information submitted and representations made we conclude that x's activities with respect to the facility will not cause amounts received under the lease to be treated as other than rents_from_real_property under sec_856 accordingly we conclude that income derived from leasing the facility to lessee under the terms of the lease will constitute qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-110986-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
